Citation Nr: 0829778	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-16 259	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for status-post 
left knee surgery with limited motion, evaluated as 10 
percent disabling from September 25, 2004. 

2.  Entitlement to a higher initial rating for low back 
strain, evaluated at 10 percent disabling from September 25, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 7, 2002, 
to September 24, 2004; he had 8 months and 12 days of active 
service prior to October 7, 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a February 2007 rating decision, 
the veteran was also granted service connection for 
degenerative joint disease at the left knee, which is in 
addition to the captioned left knee disability, evaluated at 
10 percent disabling.  The veteran submitted a timely notice 
of disagreement (NOD) in August 2007 as to the February 2007 
rating decision.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
questions currently under consideration were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with original ratings, the Board has 
characterized those issues as set forth on the title page.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Review of the record discloses that the veteran has not been 
adequately informed as regards the VCAA.  The Board notes 
that the veteran received VCAA notification dated in May 2004 
in connection with his service connection claims.  However, 
that notification only listed a claim of service connection 
for a left knee disability and failed to mention the 
veteran's other claims, including the claim of service 
connection for low back disability.  The Board notes that 
subsequent VCAA notifications dated in January 2006, 
September 2007, and January 2008 failed to cure the VCAA 
deficiencies.  The Board will therefore remand this appeal in 
order to ensure that the veteran receives the due process to 
which he is entitled in connection with these issues.

As noted in the Introduction above, in August 2007 the 
veteran filed a NOD with the February 2007 rating decision 
that granted him service connection for degenerative joint 
disease of the left knee, evaluated at 10 percent disabling.  
By filing a NOD, the veteran has initiated appellate review 
of the claim.  The next step in the appellate process is for 
the RO to issue to the veteran a statement of the case (SOC) 
summarizing the evidence relevant to this issue, the 
applicable legal authority, and the reasons that the RO 
relied upon in making its determination.  See 38 C.F.R. 
§ 19.29 (2007); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999), citing Holland v Gober, 10 Vet. App. 433, 436 (1997).  

What is curious about the February 2007 grant is that the 10 
percent awarded for left knee degenerative joint disease was 
awarded in part because of demonstrated limitation of motion, 
a disability for which the veteran was already receiving a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg).  Although a separate 
rating may be assigned for limitation of extension of the leg 
under Diagnostic Code 5261, it is not clear that the separate 
10 percent rating was assigned by the RO on that basis.  In 
any event, if the RO intended to award the separate 
compensable rating on the basis of limitation of motion, such 
a question is part of the issue that is already on appeal and 
must be considered by the Board following completion of the 
actions sought on remand.  Consequently, unless the RO 
clarifies the February 2007 award as something distinct from 
the previously service-connected left knee limited-motion 
disability, the Board will consider all potential limitation-
of-motion ratings, whether attributed to degenerative joint 
disease of the left knee or other post-surgical residuals.  
(If the RO determines that the separate 10 percent rating 
awarded in 2007 was for some disability of the knee other 
than limitation of motion, a statement of the case should be 
issued in accordance with Manlincon, supra.)

The Board also notes that the claims file includes some 
medical records which were written in Spanish, with no 
accompanying English translation.  On remand, written 
translations should be made and associated with the claims 
file.  Any additional documents received that are written in 
Spanish, with no accompanying English translation, should 
also be translated and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
veteran and his representative of any 
information and evidence not of record (1) 
that is necessary to substantiate the 
claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b); See also 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The notice to the veteran 
must also include the criteria for 
assignment of disability ratings and for 
award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran should be given 
opportunity to supplement the record.

2.  Written English translations of the 
medical records, and any other records 
that are in Spanish should be made and 
associated with the claims file. 

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  Consideration should be 
specifically given to whether the February 
2007 award of a separate 10-percent rating 
for left knee degenerative joint disease 
was for disability other than limitation 
of motion.  If it was, a statement of the 
case should be issued.  (This issue should 
be returned to the Board only if a 
substantive appeal is timely filed.)  If 
the February 2007 award is found to have 
represented disability manifested by 
limitation of motion, this issue should be 
included in the supplemental statement of 
the case.  If any benefit sought is not 
granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  The supplemental 
statement of the case should include the 
diagnostic criteria for rating both 
limitation of flexion of the leg and 
limitation of extension of the leg.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

